Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”), dated October 28, 2011 (the
“Effective Date”), is by and between IDT Corporation, a Delaware corporation
(the “Company”) and Liore Alroy, an individual (the “Employee”).
 
WHEREAS, the Employee has served the Company and certain of its subsidiaries in
various capacities;


WHEREAS, in recognition of the Employee’s experience and abilities, the Company
desires to assure itself of the continued employment of the Employee in
accordance with the terms and conditions provided herein; and
 
WHEREAS, the Employee wishes to continue to perform services for the Company in
accordance with the terms and conditions provided herein.
 
NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties hereto agree as follows:
 
1. Employment.  The Company hereby agrees to employ the Employee, and the
Employee hereby agrees to be employed by and perform services for the Company or
its subsidiaries and affiliates, on the terms and conditions set forth herein.
 
2. Term.  The term of this Agreement is for a three (3) year period (the “Term”)
and shall commence as of the Effective Date set forth above and terminate on the
third anniversary thereof, or upon the Employee's earlier death, or other
termination of employment pursuant to Section 9 hereof.  The Term shall
automatically be renewed or extended for additional one year periods beyond its
otherwise scheduled expiration unless, not later than ninety (90) days prior to
any such expiration, either party hereto shall have notified the other party in
writing that such renewal extension shall not take effect.
 
3. Position. During the Term, the Employee shall serve as the Deputy Chairman of
the Company and in such other capacities as shall be designated by the Board of
Directors of the Company (the “Board”) and agreed to by the Employee from time
to time. The Deputy Chairman position shall (i) have the duties,
responsibilities and privileges associated therewith in the By-Laws of the
Company in effect from time to time, (ii) be a non-executive officer position
and (iii) not be a position involving service on the Board (provided that
nothing herein shall restrict the Company and its stockholders’ ability to
nominate or elect the Employee to the Board).  The Employee shall provide advice
and input on strategic planning and development to the Chairman of the Board and
the other members of the Company’s management and be involved in such projects
and matters on behalf of the Company and its subsidiaries as shall be directed
by the Chairman of the Board.  Except as may be agreed upon by the Company and
the Employee, the Employee shall not have any duties or powers to bind the
Company in a manner inconsistent with his non-executive officer capacity.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Duties and Reporting Relationship.  During the Term, the Employee shall use
his skills and render services to the best of his abilities on behalf of the
Company. The Employee shall report directly to the Chairman of the Board of the
Company.  The Employee’s time commitment shall be approximately one-half of his
business time and effort, provided that the commitment will vary over time and
may be more or less than one-half time during specific periods.  The Employee
shall comply with all of the policies and procedures of the Company.
 
5. Place of Performance.  The Employee shall perform his duties and conduct his
business basis at one the Company’s offices, except for required travel on
Company business.
 
6. Compensation and Related Matters.
 
(a) Annual Base Salary.  The Company shall pay to the Employee an annual base
salary (the “Base Salary”) at a rate of THREE HUNDRED SIXTY THREE THOUSAND SEVEN
HUNDRED FIFTY DOLLARS ($363,750), payable in accordance with the Company’s
standard payroll practices, less applicable taxes and customary withholdings.  
 
(b) Executive Management Bonus Program.  In the event the Company establishes a
bonus program for its senior executive management, the Employee shall also be
entitled to participate in such program at a level as shall be approved by the
Compensation Committee of the Board.
 
(c) Equity.


The Company hereby confirms the prior grant to the Employee of shares of stock
in the Company’s subsidiary Innovative Communications Technology, Inc. (“ICTI”)
representing five percent (5%) of the outstanding capital stock of ICTI on the
date of grant.  Within thirty (30) days following the date hereof, the Company
will cause to be completed all documentation necessary for such issuance.


Within thirty (30) days following the Effective Date, the Company shall cause to
be granted to the Employee options to purchase a number of shares of Class B
Common Stock of the Company that shall represent one percent (1%) of the
outstanding shares of capital stock of the Company on the Effective Date, with
an exercise price equal to the fair market value on the date of grant.  Such
options are to be granted pursuant to the Company’s 2005 Stock Option and
Incentive Plan (the “Plan”), be issued pursuant to an option agreement
substantially in the form annexed to the Plan, and vest in equal annual
installments on the first through the eighth anniversaries of the Effective Date
(the “Equity Grant”).


(d) Employee Benefits.  During the Term, the Employee will be eligible to
participate in the Company’s medical, dental, life and disability programs
(collectively the “Programs”) subject to the terms and conditions of the
Programs.  In addition, during the Term, the Employee will be eligible to
participate in the Company’s 401(k) savings plan (the “401(k) plan”) subject to
the terms and conditions of the 401(k) plan.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Business Expenses. The Company shall reimburse the Employee for
all ordinary and necessary business expenses incurred by him in connection with
his employment (including without limitation, expenses for travel (via business
class for all trans-Atlantic travel or other flights of six (6) hours or longer
in duration and coach class for all other travel) and entertainment incurred in
conducting or promoting business for the Company) upon submission by the
Employee of receipts and other documentation in accordance with the Company's
normal business expense reimbursement policies.  The Employee must use the
Company’s travel department, if such a department exists, to arrange for all
business related travel.
 
(f)           Paid Vacation. The Company will provide the Employee with four (4)
weeks of paid vacation during each calendar year during the Term.  In addition,
the Employee shall be entitled to Company Closed Days and Sick Days as outlined
in the Company’s Policy Handbook for Employees.
 
7. Non-Disclosure and Non-Competition Agreement. The Employee agrees that upon
execution of this Agreement, he will simultaneously execute the Company’s
standard Non-Disclosure and Non-Competition Agreement, a copy of which is
attached hereto as Exhibit “A”.  Notwithstanding anything to the contrary
contained herein, the remedies provided for in the Non-Disclosure and
Non-Competition Agreement are separate and distinct from those provided for in
this Agreement and in no event shall such remedies be superseded by any
provision contained herein.
 
8. Representations. The Employee represents and warrants to the Company that the
execution and delivery of this Agreement, and the Non-Disclosure and
Non-Competition Agreement, do not, and the performance by the Employee of his
obligations hereunder shall not, conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement, contract, or other obligation to assign inventions or to keep
information confidential, to which the Employee is a party or by which the
Employee was, is, or may be bound.
 
9. Termination.  The Employee’s employment hereunder may be terminated without
breach of this Agreement as follows:
 
(a)           Death; Disability.  The Employee’s employment hereunder shall
terminate upon his death or “Disability” (as hereinafter defined).  Upon any
such termination, the Employee (or, in the event of his death, his estate) (i)
shall receive any accrued or vested compensation, including salary, commission,
bonus(es), through the “Date of Termination” (as hereinafter defined), (ii)
shall be reimbursed for unpaid and approved business expenses (in accordance
with the Company’s normal business expense reimbursement procedures) through
such Date of Termination.  The Employee (and in the event of his death, his
estate) shall not be entitled to any other amounts or benefits from the Company
or otherwise, except payments pursuant to any Company life insurance
program/policy then in effect.  For purposes of this Agreement, “Disability”
shall mean the inability of the Employee to perform his duties on account of a
physical or mental illness for a period of sixty (60) consecutive days or ninety
(90) days in any six (6) month period.  If, during the Term, the Employee’s
employment is terminated by reason of the Employee becoming Disabled, the
Company shall pay to the Employee (or his estate as applicable) any accrued or
vested compensation including salary, commission, bonus(es), through the Date of
Termination and the Employee (or his estate as applicable) shall be reimbursed
for unpaid and approved business expenses (in accordance with the Company’s
normal business expense reimbursement procedures) through such Date of
Termination.  Notwithstanding anything contained herein to the contrary, during
any period of Disability, the Company shall not be obligated to pay any
compensation or other amounts to the Employee except as expressly provided by
the Programs then in effect.  In addition, in the event of the Employee’s death,
the Company shall pay to the Employee’s estate his Base Salary (at the rate in
effect at the time of his death) for the greater of (I)  the six month period
following the Employee’s death or (II) the remainder of the Term of the
Agreement, not to exceed one year.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Cause; Resignation Without Good Reason.  The Company may terminate
the Employee’s employment hereunder for “Cause” (as hereinafter defined) or the
Employee may resign from his position with the Company without “Good Reason” (as
hereinafter defined).  For purposes of this Agreement, the Company shall have
“Cause” to terminate the Employee’s employment hereunder: (i) upon the
Employee’s indictment or conviction for the commission of an act or acts
constituting a felony under the laws of the United States or any State thereof,
(ii) upon the Employee’s commission of fraud, embezzlement or gross negligence,
(iii) upon the Employee’s willful or continued failure to perform an act
permitted by the Company’s rules, policies or procedures, including without
limitation, the Company’s   Code of Business Conduct and Ethics that is within
his material duties hereunder (other than by reason of physical or mental
illness or disability) or directives of the Board or the Chairman of the Board,
or material breach of the terms hereof or of the  Non-Disclosure and
Non-Competition Agreement annexed hereof, in each case, after written notice has
been delivered to the Employee by the Company, which notice specifically
identifies the manner in which the Employee has not substantially performed his
duties or has committed a breach, and the Employee's failure to substantially
perform his duties or breach is not cured within fifteen (15) business days
after such notice has been given to the Employee; (iv) upon any
misrepresentation by the Employee of a material fact to or concealment by the
Employee of a material fact from the Board, the Chairman of the Board, and/or
general counsel; or (v) upon any material violation of the Company’s rules,
policies or procedures, including without limitation, the Company’s Code of
Business Conduct and Ethics.  
 
If the Company terminates the Employee’s employment for Cause, or if the
Employee shall resign from the Company without Good Reason, the Employee shall
not be entitled to any severance payments, any unvested stock options, or other
unvested equity incentive awards shall terminate, and the Employee shall
relinquish any and all rights to any amounts payable and to any benefits
otherwise provided for herein, provided that the Employee shall (A) be entitled
to receive accrued or vested compensation, including salary, commission, and
bonus(es), through the Date of Termination, and (B) have the right to be
reimbursed for unpaid and approved business expenses (in accordance with the
Company’s normal business expense reimbursement procedures) through such Date of
Termination.
  
If the Employee resigns from the Company without Good Reason, or if the Employee
does not intend to seek renewal of the Term, the Employee shall provide written
notice to the Company at least ninety (90) days prior to the actual Date of
Termination of the Employee’s employment, which ninety day notice period may be
waived by the Company in its sole discretion.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Termination Without Cause; Resignation for Good Reason. The
Employee’s employment hereunder may also be terminated by the Company at any
time for any reason without Cause or by the Employee for “Good Reason”.
 
For purposes of this Agreement, the Employee shall have “Good Reason” to
terminate his employment hereunder upon (i) the Company’s failure to perform its
material duties hereunder, which failure has not been cured by the Company
within thirty (30) days of its receipt of written notice thereof from the
Employee; (ii) a reduction by the Company (without the consent of the Employee,
which consent may be revoked at any time) in the Employee’s Base Salary, or
substantial reduction in the other benefits provided to the Employee; (iii) the
assignment of duties inconsistent with the Company’s rules, policies or
procedures, including without limitation, the Company’s Code of Business Conduct
and Ethics; or (iv) any purported termination of the Employee’s employment not
in accordance with the terms hereof.  Notwithstanding the foregoing, a
termination shall not be treated as a resignation for Good Reason if the
Employee shall have consented in writing to the occurrence of the event giving
rise to the claim of resignation for Good Reason.
 
If the Employee gives notice of his intent to terminate his employment with Good
Reason, the Employee shall first provide written notice to the Company, which
notice specifically identifies the event or circumstances giving rise to the
Good Reason for which the Employee is terminating his employment, within ninety
(90) days of when such event or circumstance giving rise to the Good Reason
becomes effective or transpires.  The notice of Good Reason must give the
Company the opportunity to cure and if the Company fails to cure within thirty
(30) business days of its receipt of the notice, the Employee’s resignation for
Good Reason shall be deemed effective.
  
If the Company terminates the Employee’s employment without Cause or the
Employee terminates his employment for Good Reason, (1) the Company shall pay to
the Employee all accrued or vested compensation, including salary, commission,
and bonus(es) through the Date of Termination, (2) the Company shall reimburse
the Employee for unpaid and approved business expenses through such Date of
Termination (in accordance with the Company’s normal business expense
reimbursement procedures), (3) the Equity Grant, to the extent not vested prior
thereto or scheduled to vest in accordance with its terms prior to the dates set
forth in this sentence, shall vest (A) as to three eighths (3/8) of the total
amount thereof, on the first anniversary of the Date of Termination, (B)  as to
on half (1/2) of the total amount thereof, on the second anniversary of the Date
of Termination, and (C) as to all remaining unvested portions thereof, on the
third anniversary of the Date of Termination, and (5) the Company shall pay to
the Employee a severance payment equal to the greater of (i) FIVE  HUNDRED SIXTY
THREE THOUSAND SEVEN HUNDRED FIFTY DOLLARS ($563,750.00) ) or (ii) his Base
Salary (at the rate in effect on the Date of Termination) for the remainder of
the Term (the “Severance Payment”).  As a condition to receiving the Severance
Payment and the acceleration of the vesting of the Equity Grant, the Employee
will be required to execute, deliver and comply with the Company’s standard
release agreement (the “Release Agreement”). Subject to Section 19 hereof, the
Severance Payment will be paid in equal payments over the twelve (12) month
period following the effective date of the Release Agreement on the Company’s
regularly scheduled payroll payment dates.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           Severance upon expiration of the Term. Upon expiration of the
Term, and in the event that the Company does not offer to extend the Term, the
Employee shall also be entitled to receive all compensation and other
consideration as set forth above in connection with a termination by the Company
without Cause, subject to the conditions set forth above, provided that the
right to receive the Severance Payment shall only apply if the non-renewal is
prior to the eighth (8th) anniversary of the Effective Date.


(e)           Notice of Termination. Any termination of the Employee’s
employment by the Company (other than termination upon the death of the
Employee) or by the Employee shall be communicated by written Notice of
Termination by such party to the other in accordance with Section 10
hereof.  For purposes of this Agreement, a “Notice of Termination” shall mean a
notice that shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated (as applicable).
 
(f)           Date of Termination. “Date Of Termination” shall mean (i) if the
Employee’s employment is terminated by his death, the date of his death, (ii)
the date of expiration of the Term if either party elects not to renew the Term
for an additional year or (iii) if the Employee’s employment is terminated
pursuant to any of the other terms set forth above, the date specified in the
Notice of Termination.
  
10. Notices.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, or by an overnight courier (signature required), sent by
facsimile (with evidence of successful transmission) or by electronic mail
(return receipt requested) in each case addressed as follows:
 
If to the Company:
 
IDT Corporation
520 Broad Street
Newark, New Jersey 07102
Attn:   Chairman of the Board


with a copy to:
 
IDT Corporation
520 Broad Street
Newark, New Jersey 07102
Attn:    General Counsel


 
6

--------------------------------------------------------------------------------

 
 
If to the Employee:


Liore Alroy
88 Crescent Avenue
Passaic, New Jersey 07055


or to such other address, facsimile number or email address as either party may
have furnished to the other in accordance herewith, except that notices of
change of address shall be effective only upon receipt.
 
11. Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Employee and such officer of the Company as may be specifically
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party, which are not set forth expressly in this Agreement.  The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of New Jersey without regard to its
conflicts of law principles.  By executing this Agreement, the Employee consents
to the personal jurisdiction of all state and federal courts and arbitration
forums located in the State of New Jersey.  This Agreement shall be binding upon
and inure to the benefit of the Company, and its successors and assigns, and
upon the Employee.  The obligations of the Employee shall not be assignable or
otherwise transferable.
 
12. Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
  
13. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
14. Entire Agreement.  Other than the Company’s Non-Disclosure and
Non-Competition Agreement referenced above, this Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes any and all other prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereof; and any
prior agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled.
 
 
7

--------------------------------------------------------------------------------

 
 
15. Arbitration.  Except as set forth in Section 7 and Section 17, the Employee
and the Company agree that any claim, controversy or dispute between the
Employee and the Company (including, without limitation, its affiliates,
officers, representative or agents) arising out of or relating to this
Agreement, the employment of the Employee, the cessation of employment of the
Employee, or any matter relating to the foregoing shall be submitted to and
settled by commercial arbitration in a forum of the American Arbitration
Association (" AAA ") located in the State of New Jersey and conducted in
accordance with the National Rules for the Resolution of Employment
Disputes.  In such arbitration: (i) the arbitrator shall agree to treat all
evidence and other information presented by the parties to the same extent as
Confidential Information under the Non-Disclosure and Non-Competition Agreement
must be held confidential by the Employee, (ii) the arbitrator shall have no
authority to amend or modify any of the terms of this Agreement, and (iii) the
arbitrator shall have ten business days from the closing statements or
submission of post-hearing briefs by the parties to render his or her
decision.  Any arbitration award shall be final and binding upon the parties,
and any court, state or federal, having jurisdiction may enter a judgment on the
award.  Each party shall bear its/his own costs of participating in any
arbitration proceedings or other dispute proceedings.  The foregoing requirement
to arbitrate claims, controversies, and disputes applies to all claims or
demands by the Employee, including, without limitation any rights or claims the
Employee may have under the Age Discrimination in Employment Act of 1967 (which
prohibits age discrimination in employment), Title VII of the Civil Rights Act
of 1964 (which prohibits discrimination in employment based on race, color,
national origin, religion, sex, or pregnancy), the Americans with Disabilities
Act of 1991 (which prohibits discrimination in employment against qualified
persons with a disability), the Equal Pay Act (which prohibits paying men and
women unequal pay for equal work), ERISA, the New Jersey Law Against
Discrimination, the New Jersey Conscientious Employee Protection Act (or other
federal or state whistleblower laws), or any other federal, state, or local laws
or regulations pertaining to the Employee’s employment or the termination of the
Employee's employment.
 
16. Choice of Law.  This Agreement shall be interpreted and enforced in
accordance with the laws of the State of New Jersey.
 
17. Remedies of the Company.  Notwithstanding the arbitration provisions of
Section 15, upon any termination for Cause that may cause irreparable harm to
the Company or upon the violation of the Company’s Non-Disclosure and
Non-Competition Agreement, the Company shall be entitled, if it so elects, to
institute and prosecute proceedings to obtain injunctive relief and damages,
costs and expenses, including, without limitation, reasonable attorneys' fees
and expenses, with respect to such termination.
 
18. Representations.  The Employee has been advised to obtain independent
counsel to evaluate the terms, conditions, and covenants set forth herein and he
has been afforded ample opportunity to obtain such independent advice and
evaluation.  The Employee warrants to the Company that he has relied upon such
independent counsel and not upon any representation (legal or otherwise),
statement, or advice said or offered by the Company or the Company’s counsel in
connection herewith.
 
19. Section 409A.  All provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Internal Revenue Code (“Section 409A”).  By
way of example, and not limitation, it is the intent of the parties that the
Severance Payment be exempt from the application of Section 409A pursuant to the
“short-term deferral”  rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations. Notwithstanding the above, if the Company determines that the
Severance Payment constitutes “nonqualified deferred compensation” within the
meaning of Section 409A, payment of such Severance Payment shall not commence
until the Employee incurs a “separation from service” within the meaning of
Treasury Regulation §1.409A−1(h) (“Separation from Service”). If, at the time of
Employee's Separation from Service, the Employee is a “specified employee”
(under Section 409A), such Severance Payment shall not be paid until after the
earlier of (i) the expiration of the six-month period measured from the date of
Employee’s Separation from Service with IDT, or (ii) the date of the Employee's
death (the “409A Suspension Period”).
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first written above.
 

 
IDT CORPORATION
           
By:
/s/ Ira Greenstein       Ira Greenstein       President             EMPLOYEE:  
   
/s/Liore Alroy
     
Liore Alroy
 


 
 
9

--------------------------------------------------------------------------------